COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Overton
Argued at Salem, Virginia


WOODTECH, INC. AND
 TRAVELERS INSURANCE COMPANY
                                         MEMORANDUM OPINION * BY
v.           Record No. 2129-95-3       JUDGE NELSON T. OVERTON
                                             MAY 14, 1996
JEFFREY DOUGLAS COLLINS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             Jim H. Guynn, Jr. (Guynn & Britt, P.C., on
             brief), for appellants.

             Susan E. F. Henderson for appellee.


     Woodtech, Inc. and the Travelers Insurance Company

(collectively "Woodtech") appeal from an award of benefits by the

Workers' Compensation Commission to the claimant, Jeffrey Douglas

Collins.   Woodtech contends that no accident occurred on the date

in Collins' original claim for benefits and that therefore

benefits should not have been awarded.     Furthermore, Woodtech

argues, the application was not amended within two years of the

actual accident, barring the claim under the statute of

limitations in Code § 65.2-601.     Because we agree with Woodtech

on both counts, we reverse the commission's decision and dismiss

the cause.

     Collins initially filed a claim on April 18, 1994, for an

accident arising out of and in the course of his employment on

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
March 18, 1993.    A hearing was scheduled for July 20, 1994, at

which time Collins was granted a nonsuit.     Collins reopened the

claim by filing a second application for hearing on February 3,

1995.

        At the hearing on March 30, 1995, Collins testified that he

was injured on March 18, 1993, as stated in his application.     His

testimony established, however, that his injury actually was

caused by an incident on March 10, 1993.     On this testimony the

deputy commissioner found that no compensable accident occurred

on March 18, 1993, and denied benefits.     Collins was also time-

barred under Code § 65.2-601 from filing a claim based on the

March 10 accident, two years having passed from that date.
        The full commission reversed the deputy commissioner.   While

the commission agreed that no compensable accident occurred on

March 18, the commission nevertheless allowed the claim to

proceed on the basis that the claimant's error in specific date

was insignificant.

        "The right to compensation under [the Workers' Compensation

Act] shall be forever barred, unless a claim be filed with the

Commission within two years after the accident."     Code

§ 65.2-601.    This filing requirement is jurisdictional, serving

more than a merely notice function.      "The jurisdictional nature

of a filing under Code § 65.1-87 [now § 65.2-601] is not affected

by any notice that may previously have been given to the

employer."     Garcia v. Mantech Int'l Corp., 2 Va. App. 749, 755,




                                 - 2 -
347 S.E.2d 548, 551 (1986); see Leonard v. Arnold, 218 Va. 210,

215, 237 S.E.2d 97, 100 (1977).    Claims have been barred under

this section when the wrong employer was named, Garcia, 2 Va.

App. at 749, 347 S.E.2d at 548, and when an additional injury

from the same accident was not stated in the application.

Shawley v. Shea-Ball Constr. Co., 216 Va. 442, 219 S.E.2d 849

(1975).

        The commission found that no compensable injury occurred on

March 18, 1993, the date in the application, and the record

supports this finding.    Due to claimant's nonsuit and delay in

refiling, two years passed between the time of the accident and

the attempt to amend the application to conform to the correct

date.    The statute clearly bars such an amendment at that time,

and the commission erred in disregarding this provision.    The

decision of the commission is reversed.
                                           Reversed and dismissed.




                                 - 3 -